 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDERSON P. THURSTON,                                No. 2:18-cv-0527 CKD P
12                        Plaintiff,
13             v.                                         ORDER
14   R. YOUNGER,
15                        Defendant.
16

17             Plaintiff has requested that the court order officials at his prison to provide plaintiff with

18   immediate access to his legal materials. Plaintiff does not indicate why he needs immediate

19   access to the materials. A review of the court’s docket reveals defendant’s motion for summary

20   judgment is submitted to the court for decision, discovery is closed and the deadline for filing

21   pretrial motions has passed. Because the record before the court does not demonstrate that

22   plaintiff requires immediate access to any material related to this case, plaintiff’s request will be

23   denied. If, in the future, plaintiff seeks an order from the court directing prison officials to

24   provide plaintiff with documents, access to the law library, etc., plaintiff must demonstrate in

25   which specific manner denial of such access is hampering his ability to pursue his remaining

26   claims.

27   /////

28   /////
                                                          1
 1           In light of the foregoing, IT IS HEREBY ORDERED that plaintiff’s March 9, 2020

 2   request that the court order officials at his prison to provide plaintiff with immediate access to his

 3   legal materials is denied.

 4   Dated: March 12, 2020
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     thur0527.prop
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
